Title: To George Washington from Philip John Schuyler, 2 December 1782
From: Schuyler, Philip John
To: Washington, George


                        
                            Dear Sir
                            Philadelphia Decemr 2d 1782
                        
                        My children are so exceedingly anxious to return to Albany and so prepossesed with an Idea that they cannot
                            recover their health whilst they remain here, that I propose to move them as soon as they shall be deemed capabable of the
                            Journey—It is at present my in tention to apply for Sir Guy Carltons leave to pass the Harbour of New York in a Shallop
                            from Elizabeth town. If it is not improper I have to Intreat Your Excellency that directions may be given to the officers
                            commanding at the posts in the river to permit the vessel which may convey may be to pass—If such an order should Interfer
                            with any arrangements you may have made, I beg to be advised of It in which case I will attempt to procure a vessel within
                            our lines and embark there for Fish Kill, or further up If the state of the river
                            will permit. I have the Honor to be with Great Esteem, and affection Your Excellency’s Most Obedient Servant
                        
                            Ph: Schuyler
                        
                    